MEMORANDUM ***
There is substantial evidence in the record as a whole to support the Immigration Judge’s conclusion that Luntungan did not establish that he suffered past persecution or has a well-founded fear of persecution.1 The harassment and discrimination that Luntungan suffered while in high school, by Muslim students, did not rise to the level of persecution. The same is true of the other incidents.
Moreover, Luntungan cannot demonstrate that he faces “a particularized threat of persecution.”2 Luntungan’s grandmother voluntarily returned to Manado, Indonesia, where Luntungan had lived with her. She remains there without serious incident even though she is an active member of a Christian church. Christian universities are available, so Luntungan does not face, if he seeks a university education, the mistreatment he received from Muslim students at his public high school.
Because Luntungan has not met the lower burden for asylum, he cannot meet the higher burden for withholding of re*154moval.3 Luntungan also has not shown evidence that would entitle him to relief under the Convention Against Torture.4
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. See 8 U.S.C. § 1101(a)(42).


. See Kotasz v. INS, 31 F.3d 847, 851-52 (9th Cir.1994).


. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).


. See Zhang v. Ashcroft, 388 F.3d 713, 721-22 (9th Cir.2004) (per curium).